Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 05/10/22.  Claims 15 – 33 has been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Pruitt et al.by US 10223339 B2

Regarding claims 15, 23 and 33, a method comprising:
Identifying original code for a web application on a first browser that causes a run-time difference when the web application is executed on a second browser; changing the original code of the web application to an adjusted code that is compatible for the second browser; executing the web application with the adjusted code on the second browser (4:30 – 45, see client computer 104 and web browser, also see editing and changing document);
determining, in response to the executing, if a response to execution of the web application with the original code on the first browser is the same as a response to execution of the web application using the adjusted code on the second browser; returning to the changing in response to a negative result of the determining; sending, in response to a positive result of the determining, the web application with the adjusted code for the second browser; and implementing, in response to the sending, the web application with the adjusted code on the second browser code 
(6:15 – 25, see generate document regarding results and see 7:18 – 25, for web server, interactive document also for editing browser, web browser here are for multiple clients which examiner interprets one of the clients to be equivalent to a second browser as the edit document from the webserver would be to make changes to the respective web browsers).

Regarding claim 16, the method of claim 15, wherein the original code for the web application on the first browser is incompatible or unsupported with the second browser, and wherein the identifying and the changing further comprise:
scanning a cascading style sheet (CSS) file to identify unsupported styles within the CSS file; and changing the unsupported styles within the CSS file with a corresponding style in the second browser.
Regarding claim 17, the method of claim 16, wherein the original code comprises an unsupported style within the CSS file, and wherein the changing the unsupported styles within the CSS file comprises replacing the unsupported style with a corresponding style in the second browser (3:45 – 55, see creating documents and CSS directives).

Regarding claims 18 and 27, The method of claim 15, wherein the original code for the web application on the first browser is incompatible or unsupported with the second browser, and wherein the identifying and the changing further comprise:
scanning a JavaScript file to identify unsupported objects within the JavaScript file; and
changing the unsupported objects within the JavaScript file with a corresponding object in the second browser (4:60 – 65, see JavaScript and CSS).

Regarding claims 19 and 28, the method of claim 18, wherein the original code comprises an unsupported object within the JavaScript file, and wherein the changing the unsupported objects within the JavaScript file comprises replacing the unsupported object with a corresponding object in the second browser (5:15 – 25, see JavaScript and document editor).

Regarding claims 20 and 29, the method of claim 15, the changing further comprising:
searching a pre-defined knowledge base of adjustments for the adjusted code;
if the adjusted code is not found in the pre-defined knowledge base of adjustments, then creating a new adjusted code; and updating the pre-defined knowledge base of adjustments with the new adjusted code (3:5 – 10, see document database 120 and content repository, regarding knowledge base).

Regarding claims 21 and 30, the method of claim 15, further comprises assigning a unique identification number to the adjusted code (4:15 – 25, see customer identifier and document identifier).

Regarding claims 22 and 31, the method of claim 15, wherein the identifying the original code comprises executing a test flow of the web application on the second browser (4:5 – 15, see JavaScript and test).

Regarding claim 24, the apparatus of claim 23, wherein the original code comprises a cascading style sheet (CSS) file and a JavaScript file that are received via the input and output interface (FIG.4, 408 and all associated text for output, shows delivering content i.e. output).

Regarding claim 25, the apparatus of claim 24, wherein the original code for the web application on the first browser is incompatible or unsupported with the second browser, and the instructions to identify and change further include instructions executable by the processor to:
scan the CSS file to identify unsupported styles within the CSS file; and change the unsupported styles within the CSS file with a corresponding style in the second browser (5:1 – 15, see CSS).

Regarding claim 26, the apparatus of claim 25, wherein the original code comprises an unsupported style within the CSS file, and wherein the instructions to change the unsupported styles within the CSS file further include instructions executable by the processor to:
replace the unsupported style with a corresponding style in the second browser (4:45 – 7:55, see creating documents and change document and CSS directives).

Regarding claim 32, the apparatus of claim 23, wherein the instructions to identify the original code further includes instructions executable by the processor to execute a test flow of the web application on the second browser (4:5 – 15, see JavaScript and test).

Correspondence Information
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192